Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (EP-2,602,640) in view of Casey et al (US 2018/0167547).
Regarding claims 1 and 4, Maeda discloses an occupancy detection system comprising: a first light source for emitting light into an area (paragraphs 1-2); a photosensor for detecting a reflected light signal from within the area (paragraphs 1-2), wherein: the reflected light signal comprises light emitted by one or more of a plurality of light sources including the first light source (paragraphs 1 and 15); and each of the plurality of light sources has an associated identifier (paragraph 13; Fig.2); and a processor communicately coupled to the first light source and the photosensor (paragraph 2), wherein the processor is configured to: encode the light emitted from the first light source with its associated identifier (paragraph 13); determining data differences).  Although Maeda does not specifically mention the use of a current base line, the use of a baseline model for processing data is notoriously well known in the art as disclosed by Casey et al (paragraphs 153-157; 233-238) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Casey in the device of Maeda in view of the desire to effectively process data resulting in improving the occupancy detection and accounting for different configurations.  Regarding claims 10, 11 and 14, the method steps therein are inherently disclosed by the device of Maeda in view of Casey et al.  Regarding claim 20, while Maeda discloses (Fig.2) that processor (212) and database (214) are utilized to process data received by detector (106), it does not specifically mention the use of a non-transitory machine readable medium.  However, such use is notoriously well known in the art as disclosed by Casey (paragraph 347) and it would have been obvious, if not inherent in the device of Maeda, to utilize the teaching of Casey in the device of Maeda in view of the desire to perform an automatic repeatable execution. 
Regarding claims 2 and 13, the limitations therein are disclosed in paragraph 10 of Casey et al.

Regarding claims 5-7 and 15-17, the specific scheme and configuration utilized for occupancy detection would have been obvious to one of ordinary skill in the art in the art in view of meeting different design requirements and achieving the particular desired performance.  
Regarding claims 8-9 and 18-19, the limitations therein area disclosed in paragraph 2 of Casey et al.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (EP-2,602,640) in view of Miu et al (US 9,986,623).
Regarding claims 1 and 4, Maeda discloses an occupancy detection system comprising: a first light source for emitting light into an area (paragraphs 1-2); a photosensor for detecting a reflected light signal from within the area (paragraphs 1-2), wherein: the reflected light signal comprises light emitted by one or more of a plurality of light sources including the first light source (paragraphs 1 and 15); and each of the plurality of light sources has an associated identifier (paragraph 13; Fig.2); and a processor communicately coupled to the first light source and the photosensor (paragraph 2), wherein the processor is configured to: encode the light emitted from the first light source with its associated identifier (paragraph 13); determining data representing the reflected light signal, wherein the data includes identifiers associated with each light source contributing to the reflected light signal (paragraphs 2 and 13); and detecting occupants in the area by comparing the time of flight of the reflections (paragraphs 1, 2, 10 and 20; Fig.4 – i.e. detecting time of flight differences).  Although Maeda does not specifically mention the use of a current base line, the use of a baseline model for processing data is notoriously well known in the art as disclosed by Miu et al (col.8, line 45-col.10, line 13) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Miu in the device of Maeda in view of the desire to effectively process data resulting in improving the occupancy detection and accounting for different configurations.  Regarding claims 10, 11 and 14, the method steps therein are inherently disclosed by the device of Maeda in view of Miu et al.  Regarding claim 20, while Maeda discloses (Fig.2) that processor (212) and database (214) are utilized to process data received by detector (106), it does not specifically mention the use of a non-transitory machine readable medium.  However, such use is notoriously well known in the art as disclosed by Miu (col.28, line 20-col.29, line 17) and it would have been obvious, if not inherent in the device of Maeda, to utilize the teaching of Miu in the device of Maeda in view of the desire to perform an automatic repeatable execution. 
Regarding claims 2 and 13, the specific detector utilized would have been an obvious design choice to one of ordinary skill in the art depending on the needs of particular application.
Regarding claims 3 and 12, the limitations therein are disclosed in paragraph 18 of Maeda.
	Regarding claims 5 and 15, the limitations therein are disclosed in col.8, lines 45-67 of Miu et al.
Regarding claims 6-7 and 16-17, the specific scheme and configuration utilized for occupancy detection would have been obvious to one of ordinary skill in the art in the art in view of meeting different design requirements and achieving the particular desired performance.  
Regarding claims 8-9 and 18-19, the limitations therein area disclosed in col.5, lines 64-67 of Miu et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878